In the Bedford and Beechwood cases this court had under consideration the question of certification of operations among four municipalities. The authority of the commission to fix a terminus under paragraph (c) of Section 614-84, General Code, for an operation among only three municipalities was not considered or decided. That paragraph clearly vests the commission with authority to determine whether an operation is between fixed termini. Although the commission in this proceeding did not supplement its order with the reasons therefor, it is evident from the stipulation and the order that the commission considered the city of Cleveland as a terminus. Exhibits submitted during the hearing compel the conclusion that the western and eastern termini are in Cleveland and University Heights respectively. Therefore, the order of the commission was neither unlawful nor unreasonable and should be affirmed. *Page 307